 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME MARKIEL DAVIS,                              No. 2:18-cv-01261-TLN-EFB
12                          Plaintiff,
13           v.                                          ORDER
14    KIMBERLY SEIHEL, et al.,
15                          Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 12, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 41.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 12, 2019 (ECF No. 41), are

28   adopted in full; and
                                                         1
 1          2. Plaintiff’s motion for a temporary restraining order and/or preliminary injunction (ECF

 2   No. 40) is DENIED.

 3          IT IS SO ORDERED.

 4   Dated: February 11, 2020

 5

 6

 7

 8
                                              Troy L. Nunley
 9
                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
